SCHALL, Circuit Judge.

ORDER

The court treats Zahir Qureshi’s January 11, 2005 request to accept his petition for review as a motion for leave to file an untimely petition for review.
In an August 27, 2004 initial decision, case no. AT0752040597-I-1, the administrative judge affirmed the agency’s removal of Qureshi. The initial decision informed him that if he did not petition the Merit Systems Protection Board for review of the initial decision, the initial decision would become a final decision of the Board on October 1, 2004 and that any petition for review by this court must be received by this court within 60 days of that date.* This court received Qureshi’s petition for review on December 2, 2004, or 62 days after ..the date that the initial decision became final.
A petition for review must be received by the court within 60 days of the Board’s final decision or order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late). Because Qureshi’s petition for review in this court was untimely filed, we must dismiss his petition for review. See Monzo v. Dep’t of Transp. Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir. 1984) (the period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) Qureshi’s motion for leave to file an untimely petition for review is denied.
(2) The petition for review is dismissed as untimely filed.
(3) Each side shall bear its own costs.

 In his request for relief, Qureshi refers to another notice provision in the initial decision concerning rights of review. That portion of the notice refers to the timeliness for a petition for review by the Board and not by this court.